Appeal from an award of death benefits to the widow and infant son of the deceased employee made under the Workmen’s Compensation Law. The decedent was employed as correspondent and general European news manager by the United Press Associations. He was stationed in London and fell from a train on his way from London to Cobham, sustaining injuries which resulted in his death. His work of obtaining news stories required him to be on duty and call twenty-four hours of each day during the week. On the day he sustained his injuries, he had been ordered from London, England, to Rome, Italy, and was on bis way to his temporary home at Cobham where he kept a typewriter and portable radio in connection with his work. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Sehenck and Foster, JJ.